        Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 1 of 21



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Cynthia K.

       v.                                Civil No. 19-cv-1129-JD
                                         Opinion No. 2020 DNH 092
Portsmouth School Department


                                 O R D E R

       This is a case brought under the Individuals with

Disabilities in Education Act (“IDEA”), 20 U.S.C. § 1400, et

seq.    The plaintiff, Cynthia K., challenges the decision of a

New Hampshire Department of Education hearing officer that

Portsmouth School Department is not required to pay for an

independent educational evaluation (“IEE”) of her son, S.K.

Portsmouth School Department (“Department”) asks the court to

affirm the hearing officer’s decision.



                           Statutory Framework

       The purpose of the IDEA includes “ensur[ing] that all

children with disabilities have available to them a free

appropriate public education [“FAPE”]” and “ensur[ing] that the

rights of children with disabilities and parents of such

children are protected.”      20 U.S.C. § 1400(d)(1)(A) & (B); J.S.

v. Westerly Sch. Dist., 910 F.3d 4, 7 (1st Cir. 2018).            Under

the IDEA, school districts are required to find and evaluate
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 2 of 21



children with disabilities who live in the school district and

who may require special education or related services.             20

U.S.C. § 1412(a)(3)(A).       New Hampshire receives federal funds in

order to provide FAPE for its children, under the IDEA, and has

enacted policies and procedures for the required educational

services.     Manchester Sch. Dist. v. Crisman, 306 F.3d 1, 10 (1st

Cir. 2002).

     Before special education and related services are provided,

however, a state or local educational agency must conduct “a

full and individual initial evaluation.”          20 U.S.C. §

1414(a)(1)(A).      Once an initial evaluation is done, if the

parent disagrees, the parent may request that the school

district provide an IEE at public expense.           34 C.F.R. §

300.502(b)(1).      In response, the school district may either pay

for an IEE or file a due process complaint to request a due

process hearing to show that the initial evaluation is

appropriate.1     § 300.502(b)(2).     At a hearing under §

300.502(b)(2), the school district bears the burden to show that




     1 A parent may file a due process complaint to challenge
“the identification, evaluation or educational placement of a
child with a disability, or the provision of FAPE to the child.”
34 C.F.R. § 300.507; Collette v. District of Columbia, 2019 WL
3502927, at *2 (D.D.C. Aug. 1, 2019). Cynthia K. did not file a
due process complaint to challenge the eligibility
determination, and instead requested an IEE.

                                      2
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 3 of 21



the initial evaluation is appropriate.       Id.   A party who

disagrees with the hearing officer’s decision may bring a civil

action in this court.    20 U.S.C. § 1415(i)(2).



                         Standard of Review

    In an IDEA case seeking review of the decision of a hearing

officer, the court “shall receive the record of the

administrative proceedings; . . . shall hear additional evidence

at the request of a party; and basing its decision on the

preponderance of the evidence, shall grant such relief as the

court determines is appropriate.”      20 U.S.C. § 1415(i)(2)(C).

Despite that seemingly straightforward statutory provision, in

reviewing the administrative record and other evidence, the

court is instructed to apply a standard of “involved oversight,

a standard which falls somewhere between the highly deferential

clear error standard and the non-deferential de novo standard.”

South Kingston Sch. Comm. v. Joanna S., 773 F.3d 344, 349 (1st

Cir. 2014).   To implement involved oversight, the court makes an

independent ruling, by a preponderance of the evidence, from the

administrative record and any other evidence introduced, but

that independent review must be “tempered by the requirement

that the court give due weight to the hearing officer’s

findings.”    Johnson v. Boston Pub. Schs., 906 F.3d 182, 191 (1st




                                   3
          Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 4 of 21



Cir. 2018).      The party seeking review bears the burden of

showing that the hearing officer’s decision is wrong.              Del

Rosario v. Nashoba Reg’l School District, 419 F. Supp. 3d 210,

220 (D. Mass. 2019).



                                  Background

A.   Factual Background2

      In the fall of 2017, S.K. enrolled at New Franklin School

in the Portsmouth School Department as a kindergarten student.

After he enrolled, the Department received S.K.’s early

intervention records, records from when S.K. was referred for

special education at the age of three, medical treatment

records, and other treatment and evaluation records.             Cynthia K.

made a written referral of S.K. for special education, but the

Department decided not to evaluate him at that time.             The

Department did develop a “Section 504 Plan” for S.K. to address

feeding issues and impulsivity.3




      2The background information is summarized from the parties’
joint statement of material facts. See doc. no. 10. Each party
also filed a list of disputed facts, which have been reviewed
and are referenced as necessary.

      3Section 504 presumably refers to Section 504 of the
Rehabilitation Act of 1973 that requires non-discriminatory
access to public institutions, including schools. Doucette v.
Georgetown Pub. Schs., 936 F.3d 16, 24-25 (1st Cir. 2019).

                                       4
       Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 5 of 21



     During kindergarten, S.K.’s behavior caused his teacher to

request school intervention services.        The Department’s Section

504 Team developed a Section 504 Plan to provide accommodations

for S.K.’s “dysphagia and h [sic] impulsivity.”         Doc. no. 10 at

3.   In December of 2017, S.K.’s kindergarten teacher requested

school intervention services because of S.K.’s frequent

disruptive and noncompliant behavior.        The school developed an

action plan to address those issues and added counseling and a

behavior plan to S.K.’s Section 504 Plan.        In April of 2018, the

Section 504 team added accommodations for S.K.’s impulsivity and

physical therapy to his Section 504 Plan.

     S.K.’s behavior issues continued into first grade.           The

special education coordinator at New Franklin School referred

S.K. for a “Functional Behavior Assessment” because of his

noncompliant and unsafe behavior.       The assessment was done by

Dr. Jodi Deming between October 16 and November 6, 2018, and

resulted in a report with a recommended positive behavior plan.

The short-term objective was to reduce S.K’s daily noncompliance

level by 75% and his weekly unsafe behavior level by 90%.              The

plan included programming to teach S.K. about ways to cope, to

communicate, and to change his behavior.

     On November 14, 2018, Cynthia K. wrote to Principal Joanne

Simons to request a referral to special education for S.K.              A




                                    5
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 6 of 21



meeting was held on November 28, which was attended by a speech

language pathologist, Jaclyn Nutter; the “LEA [Local Educational

Agency] Rep,” Jeffery Martell; an occupational therapist, Jill

Vinciguerra; case manager Tracie Gebhardt; Cynthia K.; Principal

Simons; K-1 case manager, Alison Bedard; and first grade

teacher, Erin Lane.   After discussion, that group, referred to

as the “IEP [Individual Education Plan] Team,” decided to add

paraprofessional support in S.K.’s classroom, include functional

behavior assessment recommendations, and to complete assessments

for special education.

    The Department issued a “Written Prior Notice” on November

28, 2018, to evaluate S.K. for his eligibility for special

education.   The Department proposed to evaluate S.K. in the

areas of academic performance, social and emotional status,

intelligence, motor ability, and classroom observation for

suspected disabilities in the categories of “other health

impaired” and “specific learning disability.”        S.K.’s IEP Team

did not consider his eligibility for special education under the

category of “developmental delay.”      Cynthia K. signed a consent

form for evaluating S.K. in the listed categories.         Four

referral questions were posed for the evaluations:         “What are

[S.K.’s] academic skills?     What is [S.K.’s] learning profile?




                                   6
           Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 7 of 21



What are [S.K.’s] fine motor skills?           What are [S.K.’s]

social/emotional strengths, weaknesses?”            Doc. no. 10, at *6.

       S.K.’s Section 504 team met on January 11, 2019, to review

the Functional Behavioral Assessment and Recommended Behavior

Support Plan submitted in November of 2018.4             S.K’s Section 504

Plan was amended to include a classroom paraprofessional to

assist in addressing S.K.’s impulsivity issues.             The Section 504

Plan was amended again to address S.K.’s anxiety issues.

       On January 14, 2019, Tom Reynolds, a school psychologist

employed by the Department did a psychological evaluation of

S.K.       Reynolds reviewed S.K.’s file for background information.

He administered standardized tests for measuring intelligence

and behavior.       S.K.’s full scale IQ score was 97, which is

average.      S.K.’s teacher gave scores on his behavior that were

in the at risk category.         Another teacher who worked for the

Department tested S.K. to assess his academic performance and

found that S.K. was in the normal range.            Testing for motor

skills showed that S.K. was in the average range, except for

fine motor skills that were adversely affected by S.K.’s

distractibility.




       The parties do not explain whether the members of the IEP
       4

Plan Team and the Section 504 Plan Team were the same. The
court will refer to the teams as provided in the factual
statement.

                                        7
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 8 of 21



    The Department held a meeting on January 22, 2019, to

review the assessments that had been done.        The meeting reviewed

a “Written Prior Notice” that included background information

and the assessment results, and also referred to S.K.’s Section

504 Plan.     The Eligibility Determination Form, completed on

January 22, 2019, stated that S.K. has attention deficit

hyperactivity disorder that adversely affects his educational

performance but concluded that he did not require special

education.     The Department employees at the meeting signed the

form in agreement with its conclusion, and Cynthia K. signed but

disagreed with the conclusion.

    An IEP meeting was held on March 5, 2019, to review the

decision made on January 22 that S.K. was not eligible for

special education.     The group reviewed the record, including the

evaluation results.     The Department representatives reported

that S.K. did not have cognitive impairment that impacted his

academic achievement and that S.K. was within the average range.

Cynthia K. said that she thought S.K. needed specially designed

instruction and relied on assessments done when S.K. was an

infant.     The Department representatives stated that with the

accommodation of a paraprofessional, S.K. was “accessing” the

general school curriculum.     As a result, they found that S.K.

was not eligible for special education under the categories of




                                   8
       Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 9 of 21



other health impaired or specific learning disability.           The

Eligibility Determination forms were signed by Department

representatives, agreeing that S.K. was not eligible for special

education, and Cynthia K. signed in disagreement.

     On April 30, 2019, Cynthia K. requested an IEE at public

expense in the areas of cognitive functioning, academic skills,

physical therapy, and sensory processing.        The Department denied

her request.



B.   Procedural Background

     On May 23, 2019, the Department filed a complaint seeking

an impartial due process hearing on whether Cynthia K. was

entitled to an IEE at public expense.        The New Hampshire

Department of Education scheduled mediation, but that was

unsuccessful.   A due process hearing was scheduled for July 22

and 23, 2019, and Amy B. Davison was appointed to serve as the

hearing officer.

     A prehearing conference was held on June 25, 2019.           The

hearing officer issued a prehearing conference report and order

on June 26, 2019.    In its prehearing statement, the Department

asserted that Cynthia K.’s request for evaluations in the areas

of sensory processing and physical therapy did not pertain to

the suspected disability areas of other health impaired or

specific learning disability.      The hearing officer issued a


                                    9
        Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 10 of 21



prehearing conference report and order and identified the issue

for the hearing as “whether the District’s evaluations are

appropriate, and whether Parent is entitled to an IEE at public

expense.”    Admin. Record at Part F.

    The hearing was held as scheduled.           The Department

submitted 151 requests for findings of fact and rulings of law.

Cynthia K. submitted sixty-four requests for findings and

rulings.

    The hearing officer issued her due process decision on

August 2, 2019.     She made 22 findings of fact and 7 legal

rulings.    She did not individually address the parties’ requests

for findings and rulings, and instead stated that she reviewed

and considered the requests and that they were denied to the

extent they were inconsistent with her decision.           She concluded

that the Department’s evaluation of S.K. was appropriate and

that Cynthia K. was not entitled to an IEE at public expense.

Cynthia K. filed the complaint in this court on October 30,

2019.   The parties have filed factual statements, decision

memoranda, and responses.



                                 Discussion

    Cynthia K. asks the court to reverse the due process

decision and to find that she is entitled to an IEE at public




                                     10
       Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 11 of 21



expense.    In support, she contends that the hearing officer

erred as a matter of law by limiting her decision to the issue

of whether the Department’s evaluations of S.K. were

appropriate.    She argues that the hearing officer was also

required to decide whether the determination that S.K. was not

eligible for special education was correct.         She further

contends that the Department’s evaluations were not appropriate

for a variety of reasons, both substantive and procedural.              The

Department contends that the due process decision should be

affirmed.



A.   Scope of the Issue Presented for Due Process Hearing and for
     Judicial Review

      Cynthia K. argues that the hearing officer erred as a

matter of law by limiting the scope of review to whether the

evaluations done by the Department were appropriate.           The

hearing officer stated the following in her decision:

      The criteria for determining whether the District’s
      evaluation is appropriate is whether assessments were
      administered in accordance with criteria set forth in
      applicable state and federal law, including whether
      qualified personnel and appropriate instruments were
      used, whether the student was assessed in all
      suspected areas of disability, and whether
      methodologies were adequate.




                                    11
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 12 of 21



Hearing Decision at *4.        In support, the hearing officer cited

“34 C.F.R. § 300.310-305.”5        Cynthia K. does not dispute the

standard the hearing officer articulated for her decision but

instead contends that the hearing officer erred as a matter of

law by not citing § 300.301 through § 300.311, which would

include regulations for the eligibility determination.



     1.     Evaluation Process

     In essence, Cynthia K. argues that the hearing officer

should have reviewed the eligibility decision as part of the due

process hearing on whether the Department’s evaluations were

appropriate.      She is mistaken.

     “Evaluation means procedures used in accordance with

§§ 300.304 through 300.311 to determine whether a child has a

disability and the nature and extent of the special education

and related services that the child needs.”           34 C.F.R. § 300.15.

Sections 300.304 and 300.305 provide the required procedures for

conducting evaluations and reevaluations.           L.D. v. Anne Arundel

County Public Schools, 2019 WL 6173818, at *4 (D. Md. Nov. 20,

2019); Parent on Behalf of Student v. Garvey School District,

2019 WL 6729763, at *9 (C.D. Cal. Aug. 27, 2019).


     5 That citation appears to contain a typographical error and
probably should have been 34 C.F.R. §§ 300.301 – 300.305. It is
not clear why the hearing officer provided that range of
applicable regulations.

                                      12
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 13 of 21



    Under the regulations that govern evaluations, the school

district is required to “[u]se a variety of assessment tools and

strategies to gather relevant functional, developmental, and

academic information about the child . . . that may assist in

determining [w]hether the child is a child with a disability

. . . and [t]he content of the child’s IEP.”        34 C.F.R.

§ 300.304(b)(1).   The school district must also use “technically

sound instruments” for assessing “the relative contribution of

cognitive and behavioral factors.”       § 300.304(b)(3).     The school

district must not “use any single measure or assessment as the

sole criterion for determining whether a child is a child with a

disability and for determining an appropriate educational

program.”   § 300.304(b)(2).    Additional requirements for

conducting evaluations are provided in § 300.305.

    The initial evaluation process is preliminary to and

different from the eligibility determination.         See 34 C.F.R.

§ 300.306 (stating that “[u]pon completion of the administration

of assessments and other valuation measures,” the eligibility

determination will be made in accordance with the provided

process).   The evaluation process includes the procedures,

assessment tools, and strategies that the Department used “to

gather relevant functional, developmental, and academic

information about the child” to assist in making the eligibility

determination.   § 300.304(b)(1).       A parent’s challenge to the


                                   13
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 14 of 21



outcome of evaluations, rather than to the methodology used, is

inapposite in the context of review of a hearing officer’s

decision that a parent is not entitled to an IEE at public

expense.   6   E.P. By and Through J.P. v. Howard County Pub. Sch.

Sys., 2017 WL 3608180, at *35 (D. Md. Aug. 21, 2017).



    2.      Areas for Evaluation

    Cynthia K. argues that the Department’s evaluations did not

constitute a “full evaluation” because the Department did not

evaluate S.K. for eligibility in the area of developmental

delay.     She argues, as a generality, that every possible

category of disability must be evaluated, whether or not it is a

suspected disability.       The applicable regulation provides,

however, that “[t]he child is assessed in all areas related to

the suspected disability, including, if appropriate, health,




    6  Cynthia K. cites “D.S., by and through his Parents and
next friends, M.S. and R.S., v. Trumball, 57 F. Supp. 3d 166,
167 (D. Conn. 2019),” in support of her theory that the hearing
officer must consider the eligibility requirements and
determination in a due process hearing for an IEE. The correct
citation is 357 F. Supp. 3d 166. It is unclear what Cynthia K.
was citing on page 167. Further, in that case, the court noted
that the IDEA does not provide a free standing right to a
publicly-funded IEE and instead that the right “must be premised
on actual disagreement with an evaluation that the school
district has conducted.” Id. at 176. The court held that the
parents were not entitled to a publicly funded IEE for
additional assessments that were beyond the scope of the
district’s evaluation. Id. at 178. The case does not appear to
support Cynthia K.’s position here.

                                      14
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 15 of 21



vision, hearing, social and emotional status, general

intelligence, academic performance, communicative status, and

motor abilities.”    34 C.F.R. § 300.304(c)(4) (emphasis added);

Rose Tree Media Sch. Dist. V. M.J., 2019 WL 1062487, at *3 (E.D.

Pa. Mar. 6, 2019).    Cynthia K. provides no contrary authority

and has not shown that a different rule applies, generally or in

this case.

    More specific to the Department’s evaluation of S.K.,

Cynthia K. argues that S.K.’s record documented a developmental

delay in adaptive behavior.     She further argues that, under 34

C.F.R. § 300.306(c)(1), the Department was obligated to

carefully consider that information and failed to do so when it

did not find a suspected disability due to developmental delay.

    Section 300.306, however, is titled “Determination of

Eligibility” and subsection c is titled:        “Procedures for

determining eligibility and educational need.”         Subsection

(c)(1) states:   “In interpreting evaluation data for the purpose

of determining if a child is a child with a disability under

§ 300.8, and the educational needs of the child, each public

agency must—(i) Ensure that information obtained from all of

these sources is documented and carefully considered.”          As such,

the cited regulation does not support Cynthia K.’s argument.

    The Department points out that the hearing officer

correctly found that S.K.’s team, which included Cynthia K.,


                                   15
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 16 of 21



decided that he had suspected disabilities in the areas of

specific learning disability and other health impaired.             They

did not suspect a disability due to developmental delay.

Cynthia K. did not request an evaluation for developmental

delay.     Cynthia K. did not challenge the Department’s

evaluations for failing to address developmental delay and did

not request an IEE to address developmental delay.             She has not

shown that the hearing officer’s decision is wrong because it

did not find the Department’s evaluations were inappropriate due

to lacking evaluations for developmental delay.7



     3.     Hearing and Decision

     The due process hearing was held in response to the

Department’s complaint under § 300.502(b) on the issue of

whether the evaluations of S.K. were appropriate or whether

Cynthia K. was entitled to an IEE at public expense.             Although,

as is noted above, there is a process available to challenge a

determination that a child is not eligible for special

education, Cynthia K. has not initiated that process.             Cynthia




     7 The Department also points out that Cynthia K., who is
represented by counsel, failed to provide a response to the
Department’s due process complaint as is required by 34 C.F.R.
§ 300.508(f). The complaint listed the two suspected areas of
disability, and Cynthia K. is deemed to have found the complaint
to be sufficient. § 300.508(d).

                                      16
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 17 of 21



K.’s convoluted presentation of the statutory and regulatory

process is not persuasive.

     The issue before the hearing officer was whether the

Department could show that its evaluations of S.K. were

appropriate.      The different issue of whether S.K. was eligible

for special education was not before the hearing officer and is

not before this court.       Therefore, Cynthia K. has not shown that

the hearing officer erred as a matter of law by focusing on the

issue presented to her:        whether the Department’s evaluations in

the suspected disability areas of other health impaired and

specific learning disability were appropriate.



B.   Evaluations

     Cynthia K. asserts that the hearing officer’s decision is

wrong in a variety of ways, most of which pertain to the

Department’s eligibility determination, rather than to the

evaluation process.8       Because eligibility is not before the

court, those issues will not be addressed.




     8 Cynthia K. also argues that the use of Section 504 Plan
accommodations during Bedard’s testing was not appropriate and
is an admission that S.K. is eligible for special education.
She cites Reynolds’s hearing testimony but does not cite
authority to show that those accommodations were improperly used
during Bedard’s testing. Because that issue can be addressed in
an IEE, it need not be resolved here.

                                      17
         Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 18 of 21



    One challenge to the evaluation process, however, has

merit.     Cynthia K. argues, and the Department does not dispute,

that the Department was required to conduct a classroom

observation of S.K. “to document the child’s academic

performance and behavior in the areas of difficulty.”             34 C.F.R.

§ 300.310(a); see also § 300.305(a)(1)(ii) (requiring an IEP

Team to review classroom-based observations for purposes of an

initial evaluation).       To that end, the group assessing whether

the child has a specific learning disability, see

§ 300.306(a)(1), may decide to use information from a classroom

observation that was done before the child was referred for an

evaluation or may have a member of the assessing group conduct

the classroom observation after referral and after obtaining

consent from the parent.        § 300.310(b).     Here, the group

obtained Cynthia K.’s permission for classroom observation after

the referral.

    Cynthia K. contends that the hearing officer erred in

finding that the Department conducted classroom observations

that satisfied those regulatory requirements.            Specifically,

Cynthia K. contends that Vinciguerra’s classroom observation was

for the purpose of evaluating S.K.’s fine and gross motor skills

and, therefore, did not address areas of academic performance

and behavior, as required by the regulations.            She further

contends that no other classroom observations were conducted for


                                      18
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 19 of 21



the regulatory purpose, although she gave permission for

classroom observation of S.K.’s “approach to academic tasks,

his/her ability to deal with distractions, interactions with

peers and other aspects of school behavior and performance.”

Doc. no. 10, at *6.

    In response, the Department contends that evaluators and

“Team members” observed S.K. and cites the hearing officer’s

finding that there were classroom observations.         The Department

notes the observations done by Vinciguerra, Reynolds, Bedard,

and Deming.    The Department also states that Lane, S.K.’s

teacher, “had months of observing the student in the classroom

setting.”     Doc. no. 16, at *12.    The Department asserts that

although those observations were not recorded on the evaluation

summary document, that omission is of “no meaningful

consequence.”    Id.

    Vinciguerra, who is a licensed occupational therapist, did

conduct a classroom observation of S.K. but she assessed only

S.K.’s fine and gross motor skills.       As such, Vinciguerra did

not evaluate S.K. in the required areas of academic performance

and behavior as part of her classroom observation.          Bedard’s

observations and Reynolds’s observations were done during

individualized testing of S.K., not in the classroom setting.

    Deming did a “Functional Behavior Assessment” of S.K.

because of his noncompliant and unsafe behavior.         That


                                     19
      Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 20 of 21



assessment was done, however, before Cynthia K. requested

special education for S.K. and before she consented to classroom

observation for that purpose.      In addition, there is no

indication that Deming observed S.K. in the classroom to assess

his academic performance, which is required under § 300.310(a).

Further, after S.K.’s referral, the team chose to have classroom

observations done and obtained parental consent for that

purpose.   § 300.310(b)(1).    With respect to Lane’s observations

of S.K., as his classroom teacher, the requirement for

classroom-based observations for purposes of evaluation is

separate from observations by teachers.        See

§ 300.305(a)(1)(ii); § 300.305(a)(1)(iii).           As with Deming’s

assessment, there is no indication that the team decided to use

Lane’s observations to satisfy the requirement under

§ 300.310(a).

    Although the hearing officer did find that that classroom

observations were conducted and that the team considered

information from classroom observations, she did not

specifically find who conducted classroom observations or what

was observed.   The hearing officer’s finding could mean that

Vinciquera’s observations of S.K.’s motor skills were considered

and that Reynolds’s and Bedard’s observations during testing

were considered.   While that is all true, those observations do

not satisfy § 300.310.    Therefore, even with deference, the


                                   20
       Case 1:19-cv-01129-JD Document 19 Filed 06/02/20 Page 21 of 21



hearing officer’s finding is insufficient to support a

conclusion that the Department’s evaluation of S.K. for a

specific learning disability was appropriate.

      As a result, Cynthia K. has shown that the Department’s

evaluation of S.K. for a specific learning disability was not

appropriate because it did not include the classroom

observations that are required under § 300.305(a) and § 300.310.



                                Conclusion

      For the foregoing reasons, the hearing officer’s decision

is reversed.

      Cynthia K. is entitled to an IEE at public expense for

specific learning disability that includes classroom

observations about S.K.’s academic performance and behavior

issues.   The IEE may also address the use of Section 504

accommodations during testing and perform testing without

accommodations if necessary.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.

                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

June 2, 2020

cc:   Counsel of Record.


                                    21
